Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on June 15th, 2022. Claims 1, 3-7, 9 and 10 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9 and 10 are rejected 35 U.S.C. 103 as being unpatentable over Litichever et al. (USPGPUB No. 2019/0385057 A1, hereinafter referred to as Litichever) in view of Wells et al. (USPGPUB No. 2020/0034924 A1, hereinafter referred to as Wells). 
Referring to claim 1, Litichever discloses an on-board diagnostics (OBD) interface bus type detection method {“OBD (On-Board Diagnostics”, Fig. 1, [0053].}, comprising: determining a first bus feature {“can transceiver 53”, Fig. 1, [0067].} of a connection cable associated {“connectors 55a”, Fig. 1, [0130].} with a selected pin  {“industry standard” pin, [0359].} in an on-board diagnostics OBD interface, {“OBD diagnostics” , [0481].}; 
matching the first bus feature with an OBD interface bus feature library {“Rules part 121d” Fig. 12a, [0376].} and determining a bus type of the connection cable associated with the selected pin {“various analysis rules” Fig. 12, [0376].}; 
determining, according to the bus type of the connection cable associated with the selected pin, a second bus feature {“CAN bus medium”, Figs. 1 and 12, [0373].} of the connection cable associated with the selected pin {“layout of pins”, [0004]}; and sending the second bus feature to a vehicle diagnostic instrument {“Ignition system control” just one example in the vehicle, [0053].}, to enable the vehicle diagnostic instrument to perform communications protocol scanning on the selected pin in the OBD interface according to the second bus feature {“SAE OBD II scan tool”, [0099].}.
Litichever does not appear to explicitly disclose wherein the OBD interface independently arranged and connected with the vehicle-mounted diagnostics  system;
wherein the step of determining a first bus feature of a connection cable associated with a selected pin in the OBD interface comprises:
collecting a waveform data signal of the selected pin in the OBD interface:

converting the waveform data signal into a corresponding digital signal: 
and obtaining the first bus feature of the connection cable associated with the selected pin after analyzing the digital signa  system. 
However, Wells discloses wherein the OBD interface independently arranged and connected with the vehicle-mounted diagnostics system {“portable vehicle on-board diagnostics-2”, see Fig. 7, [0165]};
wherein the step of determining a first bus feature {“comprises component 112”, see Fig. 7, [0167]} of a connection cable associated {“a first side comprising a male connector 114”, see Fig. 7, [0167]} with a selected pin in the OBD interface comprises {“plural pins 118 extending from the male connector 114”, see Fig. 7, [0167]}:
collecting a waveform data signal {“driver Telematic signature information”, see Fig. 7, [0168]} of the selected pin in the OBD interface {“second type of interface 126”, see Fig. 7, [0168]}:
converting the waveform data signal {“Telematic signatures 13a, 13b, 15a”, see Fig. 1, [0057]} into a corresponding digital signal {“ Service 62 (SaaS) including a specific cloud software service 64 for Driver Telematic Signature Creation Services”, see Fig. 4, [0145]}: 
and obtaining the first bus feature {“ received from the plural electronic signals from the vehicle 122” over the OBD bus as claimed, see Fig. 7, [0168]} of the connection cable associated with the selected pin {“ Telematic signature information 13, 15 is stored in the non-transitory computer readable medium 134.”, see Fig. 7, [0168]} after analyzing the digital signal {“plural Big Data set analytic methods” including the telematic signatures, see Fig. 9c, [0215]}.}
LITICHEVER and Wells are analogous because they are from the same field of endeavor, computer architecture and memory management. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of LITICHEVER and Wells before him or her, to modify LITICHEVER’s “On Board Diagnostics” ([0481]) incorporating Wells’ “on board diagnostics 2” (see Fig. 7). 
The suggestion/motivation for doing so would have been to implement an unique driver profile information is recorded on the apparatus and/or network device, downloaded at a later time or sent in real-time to check and verify an identity of the driver. The unique driver profile helps confirm an identity of the driver of the vehicle based on unique driving habits of the driver (Wells [0030]).
Therefore, it would have been obvious to combine Wells with LITICHEVER to obtain the invention as specified in the instant claim(s).

As per claim 3, the rejection of claim 2 is incorporated and Litichever discloses wherein the converting the waveform data signal into a corresponding digital signal comprises: 
sampling the waveform data signal to obtain a sampled signal {“sampling”, [0286].}, wherein the sampled signal is used to represent a plurality of voltage values {“frequency to voltage converter”, [0296].}; and converting the sampled signal into the corresponding digital signal {“analog to digital (A/D) converter”, [0296].}, where the voltage values in the sampled signal correspond to a preset quantity of bits {“analog to digital (A/D) converter” also means a preset number of bits to earlier instructions 121c, Fig. 12.}.

As per claim 4, the rejection of claim 1 is incorporated and Litichever discloses , wherein the first bus feature comprises any one or more of the following features: a high level voltage value {“from low to high levels”, [0320].}, a low level voltage value {“from low to high levels”, [0320].} and a baud rate {“5-baud wakeup and fast-initialization”, [0115].}.

As per claim 5, the rejection of claim 1 is incorporated and Litichever discloses wherein the OBD interface bus feature library comprises a physical layer feature of each bus and a bus type corresponding to the physical layer feature {“time domain or a frequency domain”, [0320].}, comprising a high level voltage value {“from low to high levels”, [0320].}, a low level voltage value {“from low to high levels”, [0320]} and a baud rate {“5-baud wakeup and fast-initialization”, [0115].}.
 
Referring to claim 6-7 are method claims from the receiving perspective of the detection method of claim 1, thereby rejected under the same rationale as claim 1 and 3 recited above, inter alia, Wells discloses wherein the judging step comprises: comparing the bus feature that {“Each electronic control unit have its own CAN identity code”, see Fig. 8, [0200].} is set in the on-vehicle communications protocol adopted for diagnostic scanning with the second bus feature {“simple check to see if the CAN bus is in use in a vehicle, and accessible via the OBD socket”, see Fig. 8, [0201].}, to obtain M differences {“more accurate and less subject to data anomalies”, see Fig. 8, [0221].}, wherein M is a quantity of features for comparison M being a positive integer {“requesting various diagnostic data and a list of standard parameters that are available from the ECU and other devices”, see Fig. 8, [0202].}: 
judging whether difference greater than a preset limit value {“a mean and/or a model prediction”, see Fig. 8, [0223].} corresponding to the difference exists in the M differences {“ (e.g., a difference between a measurement and a mean and/or a model prediction”, see Fig. 8, [0223].}; and determining that the bus feature that is set in the current on-vehicle communications protocol {““Big Data” refers to the use of predictive analytic methods that extract value from data, and to a particular size of data set”, see Fig. 8, [0220].} does not match the second bus feature if the difference greater than the preset limit value corresponding to the difference exists in the M differences {“certain gross influences, such as those created by anomalies”, see Figs. 8 or 9, [0223].}. 

Referring to claim 9 is an apparatus claim reciting claim functionality corresponding to the method claim of claim 1, thereby rejected under the same rationale as claim 1 recited above. 

Referring to claim 10 is an apparatus claim from the receiving perspective of the reciting claim functionality corresponding to the apparatus claim of claim 9, thereby rejected under the same rationale as claim 1 recited above. 

Response to Arguments
Applicant’s arguments filed on 06/15/2022 have been considered but deemed moot in view of the new ground of rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at OBD information as needed in claim 1: US 20190385057 A1, US 20190081805 A1, US 20170085319 A1, US 20130073112 A1, and US 20050137757 A1 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184